NUMBER 13-15-00158-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


MELISSA MARIE GARCIA,                                               Appellant,

                                       v.

DAVID R. DE JESUS,                                                   Appellee.


                 On appeal from the 156th District Court
                     of San Patricio County, Texas.


                                  ORDER
             Before Justices Garza, Benavides, and Perkes
                           Order Per Curiam

      The Court abated this case on May 6, 2015, and ordered mediation. See TEX.

CIV. PRAC. & REM. CODE ANN. §§ 154.001–.73 (West, Westlaw through 2013 3d C.S.).
Appellant Melissa Marie Garcia advised the Court that the parties were unable to agree

upon a mediator and requested that this Court appoint a mediator.

      Accordingly, the Court appoints the Honorable Tony Pletcher, 500 N. Shoreline

Blvd., Suite 1000, Corpus Christi, TX 78401 as mediator in this cause. The parties

should contact the Honorable Tony Pletcher at telephone number (361) 816-1665 to

schedule mediation in this matter.

      It is further ORDERED that this case be mediated under the following terms and

conditions:

      1       All parties must confer with their mediator within seven days of the
              date of this Order, or in the case of a court appointed mediator, within
              seven days of the appointment of the mediator, to establish a date
              and place for the mediation. The parties shall agree on a date for
              the mediation that is consistent with the mediator’s schedule and is
              no later than sixty days after the date of this Order. In the event the
              parties cannot agree on a date, the mediator shall select and set a
              date. The mediator shall notify the Court of the date selected for the
              mediation.

      2       In the discretion of the mediator, each party may be required to
              provide a confidential memorandum and/or information sheet setting
              forth the issues of the case and their positions on these issues.
              Additionally, upon request of the mediator, the parties shall produce
              all information the mediator deems necessary to understand the
              issues of the case. The memorandum and/or information sheet
              and other information produced to the mediator will not be made a
              part of the file in this case and will be destroyed by the mediator at
              the conclusion of the mediation proceeding.

      3       All parties to this matter or their authorized representatives,
              accompanied by their counsel, must appear and attend the
              mediation proceeding. The mediation shall be for a full day.

      4       Mediation is a mandatory, non-binding settlement conference
              conducted with the assistance of a mediator. The mediation
              proceeding will be confidential within the meaning of the Texas Civil
              Practice and Remedies Code sections 154.053 and 154.073. See
              TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.053, 154.073 (West,
              Westlaw through 2013 3d C.S.).

                                             2
      5      Unless otherwise agreed, the mediation proceeding will not be
             recorded.

      6      The mediator will negotiate a reasonable fee with the parties. The
             mediator's fee will be borne equally by the parties unless otherwise
             agreed by the parties, and will be paid directly to the mediator. If
             the parties do not agree upon the fee requested by the mediator, the
             Court will set a reasonable fee, which shall be taxed as costs. See
             id. § 154.054 (West, Westlaw through 2013 3d C.S.).

      7.     Within two days after the conclusion of the mediation, the mediator
             shall certify to this Court as follows: (a) whether the parties
             appeared as ordered, (b) whether the case settled, and (c) whether
             the mediation fees were paid in accordance with the court's order or
             as otherwise agreed by the parties.

      8.     If mediation fully resolves the issues in this case, the parties must file
             a joint or agreed motion with this Court seeking dispositive relief
             within seven days of the conclusion of the mediation. If the parties
             need more time to effectuate the terms of the settlement agreement,
             they must, within seven days of the conclusion of mediation, file a
             joint or agreed motion for an extension of time to file their disposition
             motion.

      Our order of May 6, 2015, remains otherwise in effect.



                                                                PER CURIAM

Delivered and filed the
9th day of June, 2015.




                                             3